People v Chavez (2019 NY Slip Op 07087)





People v Chavez


2019 NY Slip Op 07087


Decided on October 2, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2016-11559

[*1]The People of the State of New York, respondent,
vMartin Chavez, appellant. (S.C.I. No. 1796/16)


Paul Skip Laisure, New York, NY (David L. Goodwin of counsel), for appellant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and William H. Branigan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (John F. Zoll, J., at plea; Dorothy Chin Brandt, J., at sentence), rendered September 19, 2016, convicting him of criminal possession of a firearm, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the record demonstrates that he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 254, 257; People v Brown, 169 AD3d 817, 818; People v Jiminez, 164 AD3d 914).
The defendant's valid waiver of his right to appeal precludes appellate review of his contentions that charging him with and convicting him of criminal possession of a firearm, a felony (see Penal Law § 265.01-b[1]), rather than criminal possession of a weapon in the fourth degree, a misdemeanor (see Penal Law § 265.01[1]), deprived him of his rights to due process of law and equal protection of the laws, and violated the rule of lenity (see People v Lopez, 6 NY3d 248, 255).
RIVERA, J.P., HINDS-RADIX, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court